Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objection
	 Claim 1 is objected to as there are minor typographical errors in the claim body.
Claim 1 recites ”wherein IC chip includes;” It should be “ wherein IC chip includes:”. Correction is recommended.
Claim 1 recites ”device function as;” It should be “device function as:”. Correction is recommended.
	Claim 1 recites ”server includes;”. It should be “server includes:”. Correction is recommended.
	Claim 1  is objected to as it recites “IC chip” in abbreviated form without providing its full name. Appropriate correction is required.
	Claim 16 is objected to as it is not clear whether it is an independent claim or a dependent claim. Applicants is recommended to re-write it in an independent form (as non-transitory computer -readable medium claim) incorporating all features of IC chip.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a login control unit configured to check validity” in claim 1.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim limitation “a login control unit configured to check validity” in claim 1.,  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or (b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-13 are also rejected under 112b for their dependencies on claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim 16 is rejected under 112b as it mixes two different categories of claims- non-transitory computer readable medium claim (claim16) with 
device claim (IC chip) 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-8, 10-11, 13 & 15-16 are rejected under 35 USC 103 as being unpatentable over Damme (NPL-A PKI based Mobile Banking Demonstrator as mentioned in IDS dated 4/26/2022 in view of Zhang (CN101183932 A-translated text is with original is attached)) 
Regarding claim 1, Damme teaches an online service providing system that provides a mechanism capable of using an online service safely on a portable device, the online service providing system comprising: a service providing server configured to provide a registered user with the online service through the Internet; [Sectin 3: Summarised, the components in the system, depicted in Fig[2l arc the following:
-The secure microSD card (further referred to as 'the card'): this is used as
the root of trust at the user's side. It holds cryptographic key material that
never leaves the card. The .Java Card program on the card, is referred to as
the applet 
-The mobile phone, with a dedicated application for mobile banking. The
application implements the communication gateway between the secure microSD
card and the mobile banking server. It also provides the GUI to the
user.- The mobile bank server, providing the interface to the bank's back-end systems
an IC chip provided in a user device which is a portable device possessed by the user; and an application program that is executed by a body processor included in the user device and causes the user device to function as a terminal using the online service, [Fig 2 & Section 3: -The secure microSD card (IC chip) (further referred to as 'the card'): this is used as the root of trust at the user's side. It holds cryptographic key material that
never leaves the card. The .Java Card program on the card, is referred to as
the applet  The mobile phone, with a dedicated application for mobile banking (the phone function as terminal for online banking service). The application implements the communication gateway between the secure microSD card and the mobile banking server. It also provides the GUI to the user.]
wherein the IC chip includes; 
a memory that non-transitorily stores at least information used for user authentication to confirm validity of a party using the user device, a private key of the user, a public key of the user paired with the private key, and an electronic certificate of the user including the public key, [Section 3: The main feature of an SE is that it is considered secure against known hardware and software attacks. It typically consists of secure memory, a processor and one or more cryptographic co-processors. These characteristics allow developers to use SEs for storing cryptographic keys or other critical data and to securely deploy cryptographic functions in their applications. Different …..factor. The SE can either be embedded into the phone, stored inside a removable microSD card or sit on the phone's SIM card. In our application we used a microSD card that supports .Java Card version 2.2.1. Section 4: Our solution features a small Public Key Infrastructure (PKI). Both the card and the server have their own X.509 public certificate and associated private key, as shown in Figure 3 The card's certificate and private key are stored inside the card’s applet. .[Section 4.1-Protocol actions: The user enters his PIN code. Upon successful verification by the card, the card is unlocke]
 and a processor that has at least an authentication function of executing the user authentication by collating information given from the application program with the  information  and an electronic signature function of executing an electronic signature on data given from the application program using the private key, [Section 4.1-Protocol actions: The user enters his PIN code. Upon successful verification by the card, the card is unlocked. A. sends B's identifier (for example the subject common
name of certB: www.nameofthebank.com), its own certificate cert A and a fresh random number rA. The server verifies that the identifier in the previous message is correct. It
verifies the certificate cert A and stores the challenge r A· It then sends the identifier of the client A. (which can also be the common name of certA) together with its own certificate cert B and a new challenge TB. The card verifies B's certificate certB, verifies that the identifier is correct and stores the challenge r B · Upon successful verification, the card sends a signature of both challenges and B's identifier using the client's private key. The server B verifies the signature using A.'s public key, thereby verifying that TA, TB and B (transmitted earlier in the previous messages) are indeed. ]
 wherein the application program causes the user device to function as; 
a user authentication unit configured to execute the user authentication using the authentication function of the IC chip based on information acquired from the party using the user device, [Section 3: The mobile phone, with a dedicated application for mobile banking. The application implements the communication gateway between the secure microSD card and the mobile banking server. It also provides the GUI to the
user.
 and a transmission unit configured to create the electronic signature using the electronic signature function of the IC chip in a case where the party using the user device is confirmed to be valid through the user authentication, [Section 4.1, protocol actions: The user enters his PIN code. Upon successful verification (authentication)  by the card, the card is unlocked]
wherein the service providing server includes;
 a user information storage that stores the electronic certificate of the user as information regarding the user, [Section 4.1: protocol message: step2: user certA received by mobile bank server]
 permit use of the online service on the user device in a case where the request is confirmed to be valid.  [Section 4.1: Mobile bank server validates signature by using public key in the user certA and allows access.]
Although Damme teaches online service (banking) and electronic signature, he does not teach expclitly, however, Zhang teaches:
personal information, [page 05, paragraph 03 of attached translated copy:  in the present embodiment, because the local security password stored in the mobile communication terminal is not transmitted on the network. it greatly reduces the risk of a public key and a private key is acquired, so as to improve the use safety of the application service in a wireless network, such as shown in FIG. 4, the safety of the wireless application service of the second embodiment of the present invention the system login method comprises the following steps: c, the user mobile communication terminal to input the user name and the local safety codes, reading than the key and private key with user name, sending (transmitting) a login request to the service server c2, the service server temporarily generates a random number. sending, to the mobile communication terminal c3, the mobile communication terminal uses private key to signature value generated by encrypting the random number and the user name (personal information) and the value to the service server c4, ]
 transmit a login request including the created electronic signature to the service providing server through the Internet, [page 05, paragraph 03 of attached translated copy: in the present embodiment, because the local security password stored in the mobile communication terminal is not transmitted on the network. it greatly reduces the risk of a public key and a private key is acquired, so as to improve the use safety of the application service in a wireless network, such as shown in FIG. 4, the safety of the wireless application service of the second embodiment of the present invention the system login method comprises the following steps: c, the user mobile communication terminal to input the user name and the local safety codes, reading than the key and private key with user name, sending (transmitting) a login request to the service server c2, the service server temporarily generates a random number. sending, to the mobile communication terminal c3, the mobile communication terminal uses private key to signature value generated by encrypting the random number and the user name and the value to the service server c4,] 
 a login control unit configured to check validity of the login request by verifying the electronic signature included in the login request using the electronic certificate of the user in a case where the login request is received from the user device,  [page 05, paragraph 03 of attached translated copy:  in the present embodiment, because the local security password stored in the mobile communication terminal is not transmitted on the network. it greatly reduces the risk of a public key and a private key is acquired, so as to improve the use safety of the application service in a wireless network, such as shown in FIG. 4, the safety of the wireless application service of the second embodiment of the present invention the system login method comprises the following steps: c, the user mobile communication terminal to input the user name and the local safety codes, reading than the key and private key with user name, sending a login request to the service server c2, the service server temporarily generates a random number. sending, to the mobile communication terminal c3, the mobile communication terminal uses private key to signature value generated by encrypting the random number and the user name and the value to the service server c4, the service server according to the calling user name corresponding to the user digital certificate. the public key in the user digital certificate to decrypt the signature value decryption algorithm, and comparing with the random number, c5, judging the sign-in data name value whether the decrypted random number, and if so, then: c6, verification is passed, discarding the random number, if they are inconsistent, cos c7, verification fails, discarding the random number, returning authentication failure result. the service server-authentication information is transmitted to the mobile communication terminal is a service server temporarily generated random number. Because the random number is temporary, and only used once and prevents the other illegal using]
login request, [such as shown in FIG. 4, the safety of the wireless application service of the second embodiment of the present invention the system login method comprises the following steps:]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Damme with the disclosure of Zhang. The motivation or suggestion would have been to implement a system that will provide efficient and improved login techniques for mobile communications. (abstract, Invention Title & Technical Field of attached translated document, Zhang)  
Regarding Claim 2, Damme teaches wherein the IC chip is inserted into a SIM card slot in a state in which the IC chip is stacked with and attached to a communication SIM card.  [please see Section 3]
Regarding claim 3, Damme teaches wherein the IC chip is a communication SIM card. [please see Section 3]
Regarding Claim 4, Damme teaches wherein the IC chip is a secure element. [please see Section 3]
 Regarding claim 5, Damme teaches wherein the memory of the IC chip has an area that is inaccessible from the outside, and wherein at least the information and the private key are stored in the area that is inaccessible from the outside. [please see Section 3]
 Although Damme teaches online service (banking) and electronic signature, he does not teach expclitly, however, Zhang teaches:
personal information, [ page 05, paragraph 03 of attached translated copy: in the present embodiment, because the local security password stored in the mobile communication terminal is not transmitted on the network. it greatly reduces the risk of a public key and a private key is acquired, so as to improve the use safety of the application service in a wireless network, such as shown in FIG. 4, the safety of the wireless application service of the second embodiment of the present invention the system login method comprises the following steps: c, the user mobile communication terminal to input the user name and the local safety codes, reading than the key and private key with user name, sending (transmitting) a login request to the service server c2, the service server temporarily generates a random number. sending, to the mobile communication terminal c3, the mobile communication terminal uses private key to signature value generated by encrypting the random number and the user name (personal information) and the value to the service server c4, ]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Damme with the disclosure of Zhang. The motivation or suggestion would have been to implement a system that will provide efficient and improved login techniques for mobile communications. (abstract, Invention Title & Technical Field of attached translated document, Zhang)  
Regarding claim 6, Damme teaches wherein the processor of the IC chip has a key generation function of generating the private key and the public key.  please see Section 4] 
Regarding claim 7, Damme teaches wherein the IC chip has identification information for uniquely identifying the IC chip, and wherein the user device and the service providing server execute communication in which the IC chip is identified with the identification information.  [please see Section 4.1, Protocol actions] 
Regarding claim 8, Damme teaches wherein the application program has correspondence information for causing the service providing server to correspond the IC chip with identifies the IC chip used for the communication with the service providing server based on the correspondence information.  [please see Section 4.1, Protocol actions] 
Regarding claim 10, Damme teaches a setup program that is executed by the body processor included in the user device and provides a function of setting up the IC chip. [please see Section 3] 
Regarding claim 11, Damme teaches wherein the setup program causes the user device to function as: a unit configured to transmit a request for issuing an electronic certificate to a certificate authority, and a unit configured to receive the electronic certificate from the certificate authority and store the electronic certificate in the memory of the IC chip. [please see Section 4.1]
Regarding claim 13, Damme teaches wherein the information is transmitted to the user device by an SMS, or wherein the information is transmitted to the user device through data communication via the Internet. [please see Section 1] 
Regarding claim 15, Damme teaches:
an IC chip used in a user device which is a portable device possessed by a user, the IC chip comprising: a memory that non-transitorily stores at least information used for user authentication to confirm validity of a party using the user device, a private key of the user, a public key of the user paired with the private key, and an electronic certificate of the user including the public key, [Section 3: The main feature of an SE is that it is considered secure against known hardware and software attacks. It typically consists of secure memory, a processor and one or more cryptographic co-processors. These characteristics allow developers to use SEs for storing cryptographic keys or other critical data and to securely deploy cryptographic functions in their applications. Different …..factor. The SE can either be embedded into the phone, stored inside a removable microSD card or sit on the phone's SIM card. In our application we used a microSD card that supports .Java Card version 2.2.1. Section 4: Our solution features a small Public Key Infrastructure (PKI). Both the card and the server have their own X.509 public certificate and associated private key, as shown in Figure 3 The card's certificate and private key are stored inside the card’s applet. , [Section 4.1-Protocol actions: The user enters his PIN code. Upon successful verification by the card, the card is unlocked. ]
and a processor that has at least an authentication function of executing user authentication by collating information given from an application program executed by a body processor included in the user device with the information and an electronic signature function of executing an electronic signature on data given from the application program using the private key.  [Section 4.1-Protocol actions: The user enters his PIN code. Upon successful verification by the card, the card is unlocked. A. sends B's identifier (for example the subject common name of certB: www.nameofthebank.com), its own certificate cert A and a fresh random number rA. The server verifies that the identifier in the previous message is correct. Itverifies the certificate cert A and stores the challenge r A· It then sends the identifier of the client A. (which can also be the common name of certA) together with its own certificate cert B and a new challenge TB. The card verifies B's certificate certB, verifies that the identifier is correct and stores the challenge r B · Upon successful verification, the card sends a signature of both challenges and B's identifier using the client's private key. The server B verifies the signature using A.'s public key, thereby verifying that TA, TB and B (transmitted earlier in the previous messages) are indeed. ]
Although Damme teaches authentication in an IC chip, he does not explcitly teach, however, Zhang teaches:
 personal information, [page 05, paragraph 03 of attached translated copy: in the present embodiment, because the local security password stored in the mobile communication terminal is not transmitted on the network. it greatly reduces the risk of a public key and a private key is acquired, so as to improve the use safety of the application service in a wireless network, such as shown in FIG. 4, the safety of the wireless application service of the second embodiment of the present invention the system login method comprises the following steps: c, the user mobile communication terminal to input the user name and the local safety codes, reading than the key and private key with user name, sending (transmitting) a login request to the service server c2, the service server temporarily generates a random number. sending, to the mobile communication terminal c3, the mobile communication terminal uses private key to signature value generated by encrypting the random number and the user name (personal information) and the value to the service server c4, ]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Damme with the disclosure of Zhang. The motivation or suggestion would have been to implement a system that will provide efficient and improved login techniques for mobile communications. (abstract, Invention Title & Technical Field of attached translated document, Zhang)  
Regarding claim 16, Damme teaches:
 non-transitory computer-readable medium storing an application program that is executed by a body processor included in a user device which is a portable device possessed by a user and causes the user device to function as a terminal for utilizing an online service provided through the Internet by a service providing server, [Section 3: Summarized, the components in the system, depicted in Fig[2l arc the following:-The secure microSD card (further referred to as 'the card'): this is used as the root of trust at the user's side. It holds cryptographic key material that never leaves the card. The .Java Card program on the card, is referred to as the applet  -The mobile phone, with a dedicated application for mobile banking. The application implements the communication gateway between the secure microSD card and the mobile banking server. It also provides the GUI to the user.- The mobile bank server, providing the interface to the bank's back-end systems
herein the IC chip according to claim 15 is provided in the user device, [Please see mapping of claim 15]
 and wherein the application program causes the user device to function as: a user authentication unit configured to execute the user authentication using the authentication function of the IC chip based on information acquired from the party using the user device, [Section 3: The mobile phone, with a dedicated application for mobile banking. The application implements the communication gateway between the secure microSD card and the mobile banking server. It also provides the GUI to the
user.]
 and a transmission unit configured to create the electronic signature using the electronic signature function of the IC chip in a case where the party using the user device is confirmed to be valid through the user authentication, [Section 4.1, protocol actions: The user enters his PIN code. Upon successful verification (authentication)  by the card, the card is unlocked]
Although Damme teaches online service (banking) and electronic signature, he does not teach expclitly, however, Zhang teaches:
 transmit a login request including the created electronic signature to the service providing server through the Internet.  [page 05, paragraph 03 of attached translated copy: in the present embodiment, because the local security password stored in the mobile communication terminal is not transmitted on the network. it greatly reduces the risk of a public key and a private key is acquired, so as to improve the use safety of the application service in a wireless network (Internet), such as shown in FIG. 4, the safety of the wireless application service of the second embodiment of the present invention the system login method comprises the following steps: c, the user mobile communication terminal to input the user name and the local safety codes, reading than the key and private key with user name, sending (transmitting) a login request to the service server c2, the service server temporarily generates a random number. sending, to the mobile communication terminal c3, the mobile communication terminal uses private key to signature value generated by encrypting the random number and the user name and the value to the service server c4,] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Damme with the disclosure of Zhang. The motivation or suggestion would have been to implement a system that will provide efficient and improved login techniques for mobile communications. (abstract, Invention Title & Technical Field of attached translated document, Zhang)  

Claims 9 & 12 are rejected under 35 USC 103 as being unpatentable over Damme (NPL-A PKI based Mobile Banking Demonstrator as mentioned in IDS dated 4/26/2022 in view of Zhang (CN101183932 A)  and Masayoshi (JP2011028522A-translated copy with original is attached))
Regarding claim 9, although Damme and Zhang teach portable device authentication and communications, they do not expclitly teach, however, Mayayoshi teaches wherein the user device and the service providing server execute communication in which the SIM card is identified by an IMSI of the communication SIM card included in the user device or an IP address corresponding to the IMSI. [please see attached translated text , page 03, last two paragraphs] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Damme and Zhang  with the disclosure of Matayoshi. The motivation or suggestion would have been to implement a system that will provide efficient and improved techniques for mobile SIM communications. (abstract, technical filed and background  of attached translated document, Mayayoshi)   
Regarding claim 12, although Damme and Zhang teach portable device authentication and communications, they do not expclitly teach, however, Mayayoshi teaches wherein the setup program causes the user device to function as: a unit configured to read a telephone number and/or the IMSI from the communication SIM card of the user device, a unit configured to notify the certificate authority of the telephone number and/or the IMSI, and a unit configured to receive information transmitted to a destination identified by the telephone number or the IMSI from the certificate authority.  [please attached translated text, page 02, last paragraph]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Damme and Zhang  with the disclosure of Matayoshi. The motivation or suggestion would have been to implement a system that will provide efficient and improved techniques for mobile SIM communications. (abstract, technical filed and background  of attached translated document, Mayayoshi)   

 	 Relevant prior arts mentioned in pto-892 but not used in this office action are as follows:
1. Ren (CN106961335A-tranlated copy attached with oriinal)) discloses an identity authentication chip or chip set or mobile phone or device or system or method, the cell phone or other device capable of safely to the user on the mobile phone or device in a manner of fingerprint or other identity authentication result safely to the internet of the authentication party.
2. Oliver (CA2876364A1- translated copy attached with original)) teaches a card reader configured to read a smart card can be detachably connected to a mobile computing device. When the card reader is attached to the mobile device, an application installed on the mobile computing device permits the mobile device to communicate with the card reader in order to process transactions. Security measures can be used on the mobile device to prevent theft of a PIN during software PIN entry of a payment transaction. The mobile device can prevent the keypad or other input interface from displaying feedback. The mobile device can also prevent passcodes from being stolen by displaying media encoded with digital rights management (DRM) and by managing the media and user inputs at a secure server. A mobile device can securely communicate with a card reader for a payment transaction using asymmetric or symmetric encryption.
3. Colegate (US20170270509) teaches a system and method are disclosed herein leveraging financial networks standards with mobile device data and secure processing and storage environment knowledge to authenticate a device. For instance, a party to a transaction may utilize these elements of information, not traditionally associated with wireless transactions, to achieve a lower probability of fraud and/or a higher confidence associated with the transaction.
4. Rodriguez (US20180176017) describes a method of a digital identity system generating a sharing token for authenticating a bearer to a validator, wherein a data store of the digital identity system holds a plurality of attributes of the bearer, the method comprising implementing by the digital identity system the following steps: receiving at the digital identity system from a bearer an electronic sharing token request, wherein the token request identifies at least one of the bearer's attributes in the data store selected for sharing with a validator; in response to the electronic token request, generating a sharing token, which is unique to that request, for presentation by the bearer to a validator; associating with the unique sharing token at the digital identity system the identified at least one bearer attribute; and issuing to the bearer the unique sharing token; and wherein later presentation of the unique sharing token to the digital identify system by a validator causes the at least one bearer attribute associated with the sharing token to be rendered available to the validator by the digital identity system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on Monday-Friday-8:00am - 5:00pm (EST).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHER A KHAN/           Primary Examiner, Art Unit 2497